Title: From John Adams to Richard Howell, 30 June 1797
From: Adams, John
To: Howell, Richard



Sir
Philadelphia June 30th 1797

I have received the Letter you did me the honor to write me, on the 27th of this month and thank you for the favor.—the duty of nomination to Offices is of So much difficulty, delicacy and importance, that information concerning the Characters, Merits, and qualifications of Canditates is always acceptable, and especially when it Comes from Such respectable authority; Although it has been a Rule with my predecessor, as well as with me, not to answer Letters of Request or recommendation for appointments, I have Ventured to make an Exception in this Case, Mr: Ravaud Kearney has been before recommended to me to be Collector for the Port of Ambey, and whenever the question of Nomination to that Office comes to be determined, Mr: Kearneys pretensions will be impartially Considered.
I am Sir with great respect / Your Excellencys most Obedt / & most humble Servt

John Adams